Citation Nr: 0126707	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  95-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service-connection for right arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1994 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service-connection for a 
right arm disorder.  The veteran filed a notice of 
disagreement (NOD) with regard to service-connection for a 
right arm condition in April 1994.  He subsequently perfected 
his appeal.  The Board notes that the veteran's 
representative also addresses the issue of service-connection 
for PTSD in the November 2001 informal hearing presentation.  
Service-connection for PTSD was initially denied by the RO in 
its March 1994 decision.  It was denied again in June 1995.  
The veteran filed an NOD in June 1995 regarding the decision 
relating to service-connection for PTSD.  However, he did not 
subsequently perfect his appeal by filing a VA Form 9, Appeal 
to Board of Veterans' Appeals.  Consequently, the issue of 
service-connection for PTSD is not presently before the 
Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist in the development of claims.  First, the VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

Because of the change brought about by the VCAA, a remand in 
this case is required.  It is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  However, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.

The veteran filed his claim for entitlement to service-
connection for a right arm disorder in January 1993.  His 
claim form indicated that he had received treatment for his 
right arm from the VAMC in Los Angeles in 1984/1985.  An 
information request in the claims folder, dated September 
1993, indicated that the veteran's service medical records 
had been lent to the RO in Los Angeles, California in January 
of 1979.  The service medical records were not available for 
review at the time of the March 1994 decision.

At a hearing before a hearing officer at the RO in September 
1994, the veteran testified that he had pinched a nerve in 
service in his right arm and was treated while in service for 
the condition.  He contended that his current right arm 
disorder is a result of his injury while in service.  He 
indicated that he had been treated at the VA and had physical 
therapy for his right arm disorder.  The hearing officer 
indicated that the veteran's service medical records were 
sent from Los Angeles to St. Louis and were supposed to have 
been put with his claims file.  However, they were not.  The 
hearing officer could not speculate as to what happened to 
the veteran's service medical records.

A VA examination was conducted in October 1994.  The 
veteran's service medical records were still not available.  
The VA examination contained the veteran's medical history 
and a diagnosis of post traumatic permanent damage to the 
long thoracic nerve to the serratus anterior muscle group.  
The examiner did not offer an opinion as to the etiology of 
the veteran's condition.

Although the veteran has received treatment from VAMCs in Los 
Angeles and Waco, there are no VA treatment records regarding 
his right arm condition in his file.  Given the fact that the 
veteran's medical records were lost there is a heightened 
duty of the BVA to consider the applicability of the benefit 
of the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); See also Ussery v. Brown, 8 Vet.App. 64 
(1995).  In addition, under the VCAA, the RO has a duty to 
assist the veteran in obtaining any treatment records 
identified by the veteran that might help substantiate the 
veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right arm 
disorder since separation from service.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded the 
opportunity to submit any evidence, 
including but not limited to medical 
records and lay statements, that will 
establish a continuity of symptomology 
for his right arm disorder since service.

3.. Once any and all medical records have 
been obtained and associated with the 
claims file, the veteran should be 
afforded a VA examination to establish 
the nature and etiology of the veteran's 
current right arm disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Specifically, the examiner 
should provide an opinion as to whether 
it is as likely as not that the current 
right arm disorder is related to service.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




